357 U.S. 346 (1958)
KLAW
v.
SCHAFFER, POSTMASTER, NEW YORK CITY.
No. 921.
Supreme Court of United States.
Decided June 23, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Joseph E. Brill and Coleman Gangel for petitioner.
Solicitor General Rankin, Assistant Attorney General Doub, Roger Fisher and Samuel D. Slade for respondent.
PER CURIAM.
The motion to substitute Howard Coonen, individually and Regional Operations Director in charge of the United States Post Office at New York, New York, as the party respondent in the place and stead of Robert H. Schaffer, resigned, is denied as untimely. Snyder v. Buck, 340 U.S. 15. The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the District Court with instructions to dismiss the complaint as abated.